DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Office action is being mailed to indicate that the amendment to the specification of 27 August 2021 in response to the Office letter mailed 26 August 2021 has been entered.

Response to Amendment
The amendment to the specification of 27 August 2021 in response to the Office letter mailed 26 August 2021 has been entered.
The amendment of 22 July 2021 has been entered.
Disposition of claims:
	Claims 1, 3-6, and 9 have been amended.
	Claims 2 and 7-8 are cancelled.
	Claims 1, 3-6, and 9 are pending.
The terminal disclaimer filed 22 July 2021 over copending application 16/285,617 has overcome the provisional rejections of claims 1-5 and 7-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 16-18 of copending Application No. 16/285,617 set forth in the last Office action as well as the provisional rejections of claims 1 and 3-6 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/285,617 set forth in the last Office action. The provisional rejections have been withdrawn.

Response to Arguments
Applicant’s arguments, see Sections C through E of the reply filed 22 July 2021, with respect to the rejection of claims 1-6 under 35 U.S.C. 102(a)(2) as being 

Applicant’s arguments, see Sections F through G of the reply filed 22 July 2021, with respect to the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Zheng et al. (CN 103435597 A—Machine translation relied upon) (hereafter “Zheng”) in view of Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”), Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), 

Applicant’s arguments, see Sections H through I of the reply filed 22 July 2021, with respect to the rejection of claims 1 and 3-8 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and Kwong et al. (US 2006/0088728 A1) (hereafter “Kwong”) and as evidenced by Zheng et al. (CN 103435597—machine translation relied upon) (hereafter “Zheng”) and Park et al. (US 2017/0213968 A1) (hereafter “Park”) set forth in the last Office action and the rejection of claim 9 under 35 U.S.C. 103 over Kim et al. (WO 2018/110958 A1—machine translation relied upon) (hereafter “Kim”) in view of Gong et al. (“Tuning the Photophysical Properties and Energy Levels by Linking Spacer and Topology between the Benzimidazole and Carbazole Units: Bipolar Host for Highly Efficient Phosphorescent OLEDs”, 2010, Journal of Physical Chemistry C, vol. 114, pp. 5193-5198.) (hereafter “Gong”), Boerner (US 2006/0078757 A1) (hereafter “Boerner”), and 

Allowable Subject Matter
Claims 1, 3-6, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: As outlined in paragraphs 48-116 of the Office action of 22 April 2021, Kim and Zheng are representations of the closest prior art. However, as described by Applicant in Applicant’s arguments, the claimed compounds possess unexpected results with respect to the cited prior art when the claimed compounds are used as host materials for phosphorescent dopants in the light-emitting layer of an organic light-emitting device.
In sum, claims 1, 3-6, and 9 are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257.  The examiner can normally be reached on M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786